Citation Nr: 0500888	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-31 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1970 to December 
1971.

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which granted service connection for PTSD and assigned a 50 
percent rating from the date of his claim, July 28, 2000.  

The veteran's prior representative, AMVETS, withdrew in July 
2002, of which he was informed.

The veteran was scheduled to provide testimony before a 
Veterans Law Judge in April 2004; he did not appear for the 
hearing.  

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran's PTSD alone reasonably results in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, he has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  With regard to the appellate 
issue, the Board finds that adequate safeguards have been 
implemented as to protect the veteran's due process rights 
and that to proceed with a decision in this issue at the 
present time does not, in any way, work to prejudice the 
veteran or his entitlements.


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran had active service from April 1970 to December 
1971.  His DD 214 reflects that his primary military 
occupational specialty (MOS) was as a light weapons 
infantryman in the Army.  His awards included the 
parachutist's badge, Vietnam Service Medal with one Campaign 
Star, the Vietnam Campaign Medal with 60 Device, the Combat 
Infantryman Badge (CIB) and the Bronze Star.  In numerous 
documents, the veteran has reported his association with 
combat stress at [REDACTED], [REDACTED], and [REDACTED][REDACTED],Base Camps and 
several LZ's.  He survived a number of close encounters with 
the Viet Cong infiltrating the perimeters and charging their 
bunkers.  His service documentation substantially confirms 
his allegations in that regard.

Extensive private and VA psychiatric evaluations are in the 
file for comparative purposes.  The veteran has been seen for 
counseling of a variety of types, reports from which are also 
of record.  

On VA examination in September 2000, the veteran reported 
that he had had increasing problems with PTSD over the prior 
5-6 years.  He described anxiety and irritability and said 
that he was also feeling depressed a lot of the time.  He had 
chronic insomnia and reported that he was a very light 
sleeper, awakening with the slightest noise or slightest 
touch.  When awakened like this, he would be unable to sleep 
for the rest of the night.  He also described combat 
nightmares which happened about twice a month.

He also had intrusive thoughts, and traumatic memories of 
Viet Nam including those triggered by one event or situation 
during the day.  Such triggering might include anniversary 
dates, loud noises, enclosed spaces, certain types of stimuli 
including trees or smells or other war reminders.  He was 
currently seeing a therapist at the VA facility about once a 
month and said that this had started several months before.  
He was being given medications including Sertraline which 
calmed him down a bit and let him sleep a bit better.

He said that he first got PTSD care when he noticed that he 
was drinking more and was concerned about this; since 
treatment had started, his drinking had decreased.  He 
described survivor guilt and said he felt depressed most of 
the time.  A fellow Vietnam veteran had killed himself in the 
prior week, and this made him have his own suicidal thoughts 
when he heard of such things.

He had been working as an elementary teacher for the past 23-
24 years.  Some of his symptoms were interfering with his 
work, including having problems with authority that had 
caused problems with working with the school principal.  He 
said some of his problems also had begun to hinder his 
working with the children as well, specifically his 
irritability, intolerance and low frustration.  He said he 
tried to remove himself from the situation when this 
happened.

He had been frequently using sick leave because he was unable 
to go to work, 2-3 times a month for the past several years.  
He had been off in May for two weeks straight because of his 
mental health problems.  

On examination, his mood was predominantly anxious and 
irritable and frequently depressed.  His affect was tense but 
appropriate.  Thought contents was significant for the 
suicidal ideation and intrusive thoughts.  The examiner 
diagnosed severe PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 45, that also being the highest of 
the past year.  He also opined that the symptoms were 
significantly interfering with his being able to function 
both occupationally and socially.

The veteran has written in detail about his symptoms and has 
indicated that he was divorced in April 2001.

Extensive private treatment records are in the file for both 
unrelated disabilities and mental health concerns.  One 
physician, in a statement in June 2001 relating to his 
treatment of the veteran's urological problems, noted that 
the veteran was currently healthy except for his depression.

Ongoing mental health evaluations and treatment reports are 
in the file showing that the veteran had been tried on 
numerous medications.  He was experiencing increased anxiety, 
irritation, short temper and difficulty sleeping along with 
feeling depressed, and that these had manifested themselves 
at school and were impairing his ability to work.  He was 
having more and more flashbacks of Vietnam and nightmares.  
He wanted to pursue counseling.  Diagnoses were 
anxiety/depression and PTSD.

A Vet Center report dated in June 2001 showed diagnoses of 
PTSD and depression, with a recent divorce, combat exposure, 
severe isolation and a one parent family; GAF was 46.

On VA examination and evaluation in June 2002, it was noted 
that he had been seen regularly for a year on a monthly 
basis.  His wife had divorced him since which he had been 
living with his mom and son.  He had worked for the school 
system for 20 years but for 2 years, had started missing a 
lot of work, calling in sick and getting bad evaluations.  
His depression had gotten worse and he had some suicidal 
ideation.  He cried easily, would get into verbal arguments, 
and had worse temper and anger management problems, noting 
that his son had rifles at home.  He said his memory and 
concentration problems were much worse, and he had worse 
anxiety, panic attacks and shaky spells.  He had had problems 
with road rage.  Diagnosis was PTSD with sleep disturbance, 
depression, social isolation and difficulty working.  GAF was 
50, which was also the best it had been in the prior year.


 
Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated.  

From an adjudicative standpoint, and albeit acknowledging 
that he has had some bad and some even worse times, whatever 
the identity of the mental health picture, it has existed on 
a fairly regular continuum since his claim was filed, and 
accordingly, the use of Fenderson tenets for different 
ratings during that period of time is not required herein.

The veteran has documented exposure to combat violence and 
PTSD.  He has been documented as having a diagnosis of PTSD.  
On some occasions, this is the only diagnosis; on other 
occasions, he has a history of alcohol abuse, depression and 
anxiety.  

The issue with which the Board must be concerned is whether 
his PTSD, in and of itself, is responsible for his social and 
occupational impairments.

For 20 years, the veteran had a job as a teacher, and 
apparently did all right in that regard.  However, in the 
past several years, he had had increased symptoms associated 
with his PTSD, all of which seem to have had some adverse and 
rather direct occupational impact.  

His GAF is seriously diminished, ranging primarily in the 
40's, and both VA and private evaluators have noted that he 
no longer had any significant social viability.  His wife has 
divorced him, and he is impaired on a daily basis from 
functioning in virtually all facets of society, including the 
workplace. 

Although the evidence is not unequivocal, the Board finds 
that with resolution of all doubt in his favor, his symptoms 
more nearly than not fulfill the criteria for a 100 percent 
schedular evaluation for PTSD.


ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


